Title: To George Washington from Edward Carrington, 24 April 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir
            Richmond [Va.] Apl 24. 1795.
          
          I have been honored with yours of the 20th Instant, and have too lively a sensibility to the terms in which you are pleased to request my services as a commissioner of the federal City, not to consult your perfect satisfaction in the reasons for my declining the Offer. They are of both a public & private nature. The business to which my present Office relates, has, from its first establishment, been under disadvantages from a defect of compensations to the Collectors, which rendered the execution unsatisfactory to myself, &, of course, to the public also. Certain propositions which I lately took the liberty to make, appear to have met with a very respectful consideration in the late Act

assigning compensations; and I hold myself bound, in regard to the public interest, as well as my own character, to put the business on an efficatious experiment, & to effect the desired purposes before I shall, on any consideration, depart from my task in it. From this view of my situation, & the impressions of my mind in regard to it, I am induced to believe you will be satisfied of the propriety of my declining the offer you are pleased to make me. Should you however be of opinion, that, until you can fill the appointment to your satisfaction, I can render any useful service as a temporary Commissioner, giving only such occasional attendance as will not further interfere with my present Office, than can be supplied by an agent or additional Clerk, it will give me pleasure to do so; for which no compensation will be desired, other than will cover the expences actually incurred.
          That you may have a full opportunity of ascertaining how far such an employment may be useful to the public, I will do myself the honor of waiting on you in person—this letter will arrive at Alexandria by the mail on monday next, as you have desired. I shall go by the same Stage, and, should you, on my arrival there, have gone on to the federal City, my route will be pursued by the next morning’s Stage to that place; should you not have passed, I shall remain in Alexandria for your arrival there. Should my trip be attended with nothing more than the pleasure of seeing & paying my respects to you, I shall experience no disappointment or regret: it is, however, very probable, that on a comparison of our ideas of characters within our knowledge, one may be brought to view suitable to your object. I have the Honor to be with the most respectful affection Dear Sir Your Obt St
          
            Ed. Carrington
          
        